FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

TONY LAVAN; CATERIUS SMITH;            
WILLIE VASSIE; ERNEST SEYMORE;
LAMOEN HALL; SHAMAL                          No. 11-56253
BALLANTINE; BYRON REESE;                       D.C. No.
REGINALD WILSON,
               Plaintiffs-Appellees,
                                           2:11-cv-02874-
                                              PSG-AJW
                v.                             OPINION
CITY OF LOS ANGELES,
             Defendant-Appellant.
                                       
        Appeal from the United States District Court
            for the Central District of California
        Philip S. Gutierrez, District Judge, Presiding

                  Argued and Submitted
          February 8, 2012—Pasadena, California

                  Filed September 5, 2012

  Before: Stephen Reinhardt, Kim McLane Wardlaw, and
          Consuelo M. Callahan, Circuit Judges.

                Opinion by Judge Wardlaw;
                Dissent by Judge Callahan




                            10573
10576           LAVAN v. CITY OF LOS ANGELES




                         COUNSEL

Carmen A. Trutanich, City Attorney, and Amy Jo Field, Dep-
uty City Attorney, Los Angeles, California, for the defendant-
appellant.

Carol A. Sobel, Law Office of Carol A. Sobel, Santa Monica,
California, for the plaintiffs-appellees.


                         OPINION

WARDLAW, Circuit Judge:

   Appellees, nine homeless individuals living in the “Skid
Row” district of Los Angeles, charge that the City of Los
Angeles (the “City”) violated their Fourth and Fourteenth
Amendment rights by seizing and immediately destroying
their unabandoned personal possessions, temporarily left on
public sidewalks while Appellees attended to necessary tasks
such as eating, showering, and using restrooms. Finding a
strong likelihood of success on the merits of these claims, the
district court enjoined the City from confiscating and summa-
rily destroying unabandoned property in Skid Row. The nar-
row injunction bars the City from:

    1. Seizing property in Skid Row absent an objec-
    tively reasonable belief that it is abandoned, presents
                    LAVAN v. CITY OF LOS ANGELES                     10577
     an immediate threat to public health or safety, or is
     evidence of a crime, or contraband; and

     2. Absent an immediate threat to public health or
     safety, destruction of said seized property without
     maintaining it in a secure location for a period of less
     than 90 days.

Lavan v. City of Los Angeles, 797 F. Supp. 2d 1005, 1020
(C.D. Cal. 2011).

   The district court expanded upon the great leeway the City
retains to protect public health and safety, noting: “The City
[is] able to lawfully seize and detain property, as well as
remove hazardous debris and other trash; issuance of the
injunction . . . merely prevent[s the City] from unlawfully
seizing and destroying personal property that is not aban-
doned without providing any meaningful notice and opportu-
nity to be heard.” Id. at 1019.

   In this appeal, the City does not challenge the scope of the
injunction, nor does it ask us to modify its terms; instead, the
City argues only that the district court applied the wrong legal
standard in evaluating Appellees’ claims.1 We conclude that
the Fourth and Fourteenth Amendments protect homeless per-
sons from government seizure and summary destruction of
   1
     Public critics of the district court’s ruling have mischaracterized both
the breadth of the district court’s order and the substance of the City’s
appeal. See, e.g., Carol Schatz, “Enabling homelessness on L.A.’s skid
row,” L.A. Times, April 9, 2012; Estela Lopez, “Skid row: Hoarding trash
on sidewalks isn’t a right,” L.A. Times, Feb. 28, 2012, available at
http://opinion.latimes.com/opinionla/2012/02/skid-row-trash-sidewalks-
blowback.html. The injunction does not require the City to allow hazard-
ous debris to remain on Skid Row, nor does the City quibble with the con-
tours of the order. Rather, the City seeks a broad ruling that it may seize
and immediately destroy any personal possessions, including medications,
legal documents, family photographs, and bicycles, that are left momentar-
ily unattended in violation of a municipal ordinance.
10578               LAVAN v. CITY OF LOS ANGELES
their unabandoned, but momentarily unattended, personal
property.

      I.   FACTS AND PROCEDURAL BACKGROUND

   The facts underlying this appeal are largely undisputed.2
Appellees are homeless persons living on the streets of the
Skid Row district of Los Angeles. Skid Row’s inhabitants
include the highest concentration of homeless persons in the
City of Los Angeles; this concentration has only increased in
recent years.3 See Los Angeles Homeless Services Authority,
2011 Greater Los Angeles Homeless Count Report, available
at http://www.lahsa.org/docs/2011-Homeless-Count/HC11-
Detailed-Geography-Report-FINAL.PDF. Appellees occupy
the sidewalks of Skid Row pursuant to a settlement agreement
we approved in 2007. See Jones v. City of Los Angeles, 444
F.3d 1118 (9th Cir. 2006), vacated due to settlement, 505 F.3d
1006 (9th Cir. 2007). The settlement agreement limits the
City’s ability to arrest homeless persons for sleeping, sitting,
or standing on public streets until the City constructs 1250
units of permanent supportive housing for the chronically
homeless, at least 50 percent of which must be located within
Skid Row or greater downtown Los Angeles. See Settlement
Agreement, Jones v. City of Los Angeles, No. 03-CV-01142
(C.D. Cal. Sept. 15, 2008).

   Like many of Skid Row’s homeless residents, Appellees
stored their personal possessions—including personal identifi-
cation documents, birth certificates, medications, family
memorabilia, toiletries, cell phones, sleeping bags and
blankets—in mobile containers provided to homeless persons
  2
     While the City disputed many facts before the district court, it “do[es]
not challenge the district court’s factual findings” in this appeal.
   3
     A more comprehensive description of the circumstances surrounding
the lives of homeless persons living on Skid Row is set forth in Jones v.
City of Los Angeles, 444 F.3d 1118, 1121-23 (9th Cir. 2006), vacated due
to settlement, 505 F.3d 1006 (9th Cir. 2007).
                    LAVAN v. CITY OF LOS ANGELES                     10579
by social service organizations. Appellees Tony Lavan,
Caterius Smith, Willie Vassie, Shamal Ballantine, and Regi-
nald Wilson packed their possessions in EDAR mobile shelters.4
Appellees Ernest Seymore, Lamoen Hall, and Byron Reese
kept their possessions in distinctive carts provided by the
“Hippie Kitchen,” a soup kitchen run by the Los Angeles
Catholic Worker.5

   On separate occasions between February 6, 2011 and
March 17, 2011, Appellees stepped away from their personal
property, leaving it on the sidewalks, to perform necessary
tasks such as showering, eating, using restrooms, or attending
court. Appellees had not abandoned their property, but City
employees nonetheless seized and summarily destroyed
Appellees’ EDARs and carts, thereby permanently depriving
Appellees of possessions ranging from personal identification
documents and family memorabilia to portable electronics,
blankets, and shelters. See Lavan, 797 F. Supp. 2d at 1013-14.
The City did not have a good-faith belief that Appellees’ pos-
sessions were abandoned when it destroyed them. Indeed, on
a number of the occasions when the City seized Appellees’
possessions, Appellees and other persons were present,
explained to City employees that the property was not aban-
doned, and implored the City not to destroy it. Id. at 1013.
  4
     EDARs are small, collapsible mobile shelters provided to homeless
persons by Everyone Deserves a Roof, a nonprofit organization. EDARs
are intended to address the chronic shortage of housing faced by homeless
persons in Los Angeles. Former Los Angeles City Mayor Richard Riordan
spent the night of Saturday, November 6, 2010 in an EDAR on Skid Row
to demonstrate how the shelters could be used by the homeless population
residing there. See http://losangeles.cbslocal.com/2010/11/06/richard-
riordan-volunteers-to-spend-night-with-homeless/.
   5
     The Los Angeles Catholic Worker is a lay organization founded in
1970 to aid the poor and homeless of Skid Row. The organization operates
a soup kitchen and hospitality house for the homeless, and provides meals,
blankets, raincoats, and carts to homeless persons. See generally Jeff Diet-
rich, “Homeless enablers — and proud of it,” L.A. Times, April 16, 2012,
available     at    http://www.latimes.com/news/opinion/opinion-la/la-ol-
homeless-skidrow-blowback-20120413,0,2199450.story.
10580            LAVAN v. CITY OF LOS ANGELES
Although “the City was in fact notified that the property
belonged to Lamoen Hall and others, . . . when attempts to
retrieve the property were made, the City took it and
destroyed it nevertheless.” Id. at 1014.

   The City does not deny that it has a policy and practice of
seizing and destroying homeless persons’ unabandoned pos-
sessions. Nor is the practice new: The City was previously
enjoined from engaging in the precise conduct at issue in this
appeal. See Justin v. City of Los Angeles, No. 00-CV-12352,
2000 WL 1808426, at *13 (C.D. Cal. Dec. 5, 2000) (granting
a temporary restraining order barring the City from, among
other things, “[c]onfiscating the personal property of the
homeless when it has not been abandoned and destroying it
without notice”). The City maintains, however, that its seizure
and disposal of items is authorized pursuant to its enforce-
ment of Los Angeles Municipal Code (“LAMC”) § 56.11, a
local ordinance that provides that “[n]o person shall leave or
permit to remain any merchandise, baggage or any article of
personal property upon any parkway or sidewalk.”

   On April 5, 2011, Appellees sued the City under 42 U.S.C.
§ 1983, claiming that the City’s practice of summarily confis-
cating and destroying the unabandoned possessions of home-
less persons living on Skid Row violated the Fourth, Fifth,
and Fourteenth Amendments of the United States Constitu-
tion. On April 18, 2011, Appellees filed an ex parte applica-
tion for a temporary restraining order (the “TRO”), seeking an
injunction preventing the City from seizing and destroying
Appellees’ possessions without notice.

   On April 22, 2011, the district court granted Appellees’
application for the TRO, concluding that “Plaintiffs have suf-
ficiently established a likelihood of success on the merits for,
at the least, their Fourth Amendment and Fourteenth Amend-
ment claims against the City,” that the City’s conduct, unless
enjoined, would irreparably injure Plaintiffs, and that the TRO
served the public interest, as it allowed the City to “lawfully
                 LAVAN v. CITY OF LOS ANGELES             10581
seize and detain property, as opposed to unlawfully seizing
and immediately destroying property.” Lavan v. City of Los
Angeles, No. 11-CV-2874, 2011 WL 1533070, at *5-6 (C.D.
Cal. Apr. 22, 2011). The district court fashioned an order
encompassing all unabandoned property on Skid Row, rea-
soning that “it would likely be impossible for the City to
determine whose property is being confiscated—i.e. whether
it is one of the named Plaintiffs or another homeless person.”
Id. at *4. The terms of the TRO bar the City from:

    1. Seizing property in Skid Row absent an objec-
    tively reasonable belief that it is abandoned, presents
    an immediate threat to public health or safety, or is
    evidence of a crime, or contraband; and

    2. Absent an immediate threat to public health or
    safety, destruction of said seized property without
    maintaining it in a secure location for a period of less
    than 90 days.

Id. at *7. The City is also “directed to leave a notice in a
prominent place for any property taken on the belief that it is
abandoned, including advising where the property is being
kept and when it may be claimed by the rightful owner.” Id.

   On June 23, 2011, the district court issued a preliminary
injunction (the “Injunction”) on the same terms as the TRO.
After weighing the evidence before it, the district court found
that the Appellees had “clearly shown that they will likely
succeed in establishing that the City seized and destroyed
property that it knew was not abandoned,” 797 F. Supp. 2d at
1014-1015, and held that Appellees had shown a strong likeli-
hood of success on the merits of their claims that the City vio-
lated their Fourth Amendment and Fourteenth Amendment
rights, id. at 1016, 1019. Explaining that Appellees “have a
legitimate expectation of privacy in their property,” the dis-
trict court further held that “[t]he property of the homeless is
entitled to Fourth Amendment protection.” Id. at 1011, 1016.
10582            LAVAN v. CITY OF LOS ANGELES
The district court also concluded that Appellees’ “personal
possessions, perhaps representing everything they own, must
be considered ‘property’ for purposes of [Fourteenth Amend-
ment] due process analysis.” Id. at 1016. Because Appellees
had shown a strong likelihood of success on their claims that
the seizure and destruction of their property was neither rea-
sonable under the Fourth Amendment nor comported with
procedural due process, the district court enjoined the City
from continuing to engage in its practice of summarily
destroying Appellees’ unattended personal belongings.

   The district court made clear that under the terms of the
injunction, “[t]he City [is] able to lawfully seize and detain
property, as well as remove hazardous debris and other trash.”
Id. at 1019. It emphasized that “issuance of the injunction . . .
merely prevent[s the City] from unlawfully seizing and
destroying personal property that is not abandoned without
providing any meaningful notice and opportunity to be
heard.” Id. This appeal followed.

 II.    JURISDICTION AND STANDARD OF REVIEW

   We have jurisdiction over the district court’s entry of a pre-
liminary injunction under 28 U.S.C. § 1292(a)(1), and review
the grant of a preliminary injunction for an abuse of discre-
tion. Sw. Voter Registration Educ. Project v. Shelley, 344
F.3d 914, 918 (9th Cir. 2003) (en banc) (per curiam). “A pre-
liminary ‘injunction will be reversed only if the district court
relied on an erroneous legal premise or abused its discre-
tion.’ ” Gregorio T. v. Wilson, 59 F.3d 1002, 1004 (9th Cir.
1995) (quoting Sports Form, Inc. v. United Press Int’l, 686
F.2d 750, 752 (9th Cir. 1982)). In reviewing the grant of a
preliminary injunction, “we do not review the underlying
merits of the case.” Id.

                     III.   DISCUSSION

  The City’s only argument on appeal is that its seizure and
destruction of Appellees’ unabandoned property implicates
                LAVAN v. CITY OF LOS ANGELES             10583
neither the Fourth nor the Fourteenth Amendment. Therefore,
the City claims, the district court relied on erroneous legal
premises in finding a likelihood of success on the merits.
Because the unabandoned property of homeless persons is not
beyond the reach of the protections enshrined in the Fourth
and Fourteenth Amendments, we affirm the district court.

  A.   The Fourth Amendment’s Protection Against
       Unreasonable Seizures

   The City argues that the Fourth Amendment does not pro-
tect Appellees from the summary seizure and destruction of
their unabandoned personal property. It bases its entire theory
on its view that Appellees have no legitimate expectation of
privacy in property left unattended on a public sidewalk in
violation of LAMC § 56.11. Relying on Justice Harlan’s con-
currence in Katz v. United States, the City asserts that the
Fourth Amendment protects only persons who have both a
subjectively and an objectively reasonable expectation of pri-
vacy in their property. 389 U.S. 347, 361 (1967) (Harlan, J.
concurring). As the Supreme Court has recently made very
clear in United States v. Jones, 565 U. S. ____, slip op. at 5
(2012), however, the City’s view entirely misapprehends the
appropriate Fourth Amendment inquiry, as well as the funda-
mental nature of the interests it protects. The reasonableness
of Appellees’ expectation of privacy is irrelevant as to the
question before us: whether the Fourth Amendment protects
Appellees’ unabandoned property from unreasonable seizures.

   [1] The Fourth Amendment “protects two types of expec-
tations, one involving ‘searches,’ the other ‘seizures.’ A
‘search’ occurs when the government intrudes upon an expec-
tation of privacy that society is prepared to consider reason-
able. A ‘seizure’ of property occurs when there is some
meaningful interference with an individual’s possessory inter-
ests in that property.” United States v. Jacobsen, 466 U.S.
109, 113 (1984). Appellees need not show a reasonable
expectation of privacy to enjoy the protection of the Fourth
10584                LAVAN v. CITY OF LOS ANGELES
Amendment against seizures of their unabandoned property.
Although the district court determined that Appellees had a
reasonable expectation of privacy in their EDARs and carts,
we need not decide that question because the constitutional
standard is whether there was “some meaningful interference”
with Plaintiffs’ possessory interest in the property.6

   [2] To the extent that Justice Harlan’s Katz concurrence
generated the mistaken impression that the Fourth Amend-
ment protects only privacy interests, the Supreme Court has
clarified that the Fourth Amendment protects possessory and
  6
    Although the question is not before us, we note that Appellees’ expec-
tation of privacy in their unabandoned shelters and effects may well have
been reasonable. When determining whether an expectation of privacy is
reasonable, “we must keep in mind that the test of legitimacy is . . .
whether the government’s intrusion infringes upon the personal and soci-
etal values protected by the Fourth Amendment.” California v. Ciraolo,
476 U.S. 207, 212 (1986) (quotation omitted). In Silverman v. United
States, the Court explained the “very core” of the Fourth Amendment:
      A man can still control a small part of his environment, his
      house; he can retreat thence from outsiders, secure in the knowl-
      edge that they cannot get at him without disobeying the Constitu-
      tion. That is still a sizable hunk of liberty—worth protecting from
      encroachment. A sane, decent, civilized society must provide
      some such oasis, some shelter from public scrutiny, some insu-
      lated enclosure, some enclave, some inviolate place which is a
      man’s castle.
365 U.S. 505, 511 n.4 (1961) (quoting United States v. On Lee, 193 F.2d
306, 315-16 (2d Cir. 1951) (Frank, J., dissenting)). As our sane, decent,
civilized society has failed to afford more of an oasis, shelter, or castle for
the homeless of Skid Row than their EDARs, it is in keeping with the
Fourth Amendment’s “very core” for the same society to recognize as rea-
sonable homeless persons’ expectation that their EDARs are not beyond
the reach of the Fourth Amendment. See generally State v. Mooney, 588
A.2d 145, 161 (Conn. 1991) (“The interior of [the homeless defendant’s
duffel bag and cardboard box] represented, in effect, the defendant’s last
shred of privacy from the prying eyes of outsiders, including the police.
Our notions of custom and civility, and our code of values, would include
some measure of respect for that shred of privacy, and would recognize
its assertion as reasonable under the circumstances of this case.”).
                 LAVAN v. CITY OF LOS ANGELES             10585
liberty interests even when privacy rights are not implicated.
Soldal v. Cook County, 506 U.S. 506 U.S. 56, 63-64 & n.8
(1992). As the Court explained, while Katz and its progeny
may have shifted the emphasis in Fourth Amendment law
from property to privacy, “[t]here was no suggestion that this
shift in emphasis had snuffed out the previously recognized
protection for property under the Fourth Amendment.” Id. at
64. Indeed, even in the search context, where privacy is the
principal protected interest, the Supreme Court has recently
reiterated that a reasonable expectation of privacy is not
required for Fourth Amendment protections to apply because
“Fourth Amendment rights do not rise or fall with the Katz
formulation.” Jones, 565 U. S. at ____, slip op. at 5.

   Following Soldal, we recognized that a reasonable expecta-
tion of privacy is not required to trigger Fourth Amendment
protection against seizures. In Miranda v. City of Cornelius,
429 F.3d 858, 862 n.2 (9th Cir. 2005), for example, the plain-
tiffs admitted that they had no reasonable expectation of pri-
vacy in their parked car, but they nevertheless challenged the
city’s impoundment of the vehicle as an unreasonable seizure.
We held that the seizure was subject to the Fourth Amend-
ment’s reasonableness standard because “[t]he Fourth
Amendment protects against unreasonable interferences in
property interests regardless of whether there is an invasion of
privacy.” Id. at 862 (citing Soldal). Other circuits are in
accord. See United States v. Paige, 136 F.3d 1012, 1021 (5th
Cir. 1998) (“The Supreme Court recently made clear that the
protection afforded by the Fourth Amendment extends to an
individual’s possessory interests in property, even if his
expectation of privacy in that property has been completely
extinguished.”) (citing Soldal)); Lenz v. Winburn, 51 F.3d
1540, 1550 n.10 (11th Cir. 1995) (“It is true that a possessory
interest is all that is needed for the Fourth Amendment’s rea-
sonableness requirement to apply to a seizure.”) (citing Sol-
dal); Bonds v. Cox, 20 F.3d 697, 702 (6th Cir. 1994) (“[O]ur
finding that Bonds had no reasonable expectation of privacy
in the house at 4174 Dunn Avenue does not affect our conclu-
10586              LAVAN v. CITY OF LOS ANGELES
sion that Bonds has standing to challenge the seizure of her
property.”).

   Thus the dissent’s nearly exclusive focus on the Katz “rea-
sonable expectation of privacy” standard is misguided. We
need not make any conclusion as to expectations of privacy
because that is not the standard applicable to a “seizure” anal-
ysis. Moreover, as Justice Scalia made abundantly clear in
Jones, even in the “search” context, the Katz test “did not nar-
row the Fourth Amendment’s scope,” Jones, 565 U. S. at
____, slip op. at 7, but was “added to, not substituted for, the
common-law trespassory test.” Id. at ____, slip op. at 8
(emphasis in original). Therefore, even if we were to analyze
the reasonableness of the City’s search of Plaintiffs’ belong-
ings, we would still apply the Fourth Amendment’s require-
ment that the search be reasonable—irrespective of any
privacy interest—because the City searched Plaintiffs’ “per-
sons, houses, papers, [or] effects,” id. at 950. See U.S. v.
Duenas, Nos. 09-10492, 09-10496, 2012 WL 3517605, at *6
(9th Cir. Aug. 16, 2012) (explaining the relationship between
the Katz “expectation of privacy” test and the traditional
scope of the Fourth Amendment).7

   [3] Even if we were to assume, as the City maintains, that
Appellees violated LAMC § 56.11 by momentarily leaving
their unabandoned property on Skid Row sidewalks, the sei-
zure and destruction of Appellees’ property remains subject to
the Fourth Amendment’s reasonableness requirement. Viola-
tion of a City ordinance does not vitiate the Fourth Amend-
ment’s protection of one’s property. Were it otherwise, the
government could seize and destroy any illegally parked car
  7
    The assumption that the Katz privacy analysis applies in the seizure
context, and that it is a standard that must be met in every Fourth Amend-
ment search or seizure case, permeates the dissent’s reasoning. See, for
example, Section IIB of the dissent. Because the Supreme Court soundly
rejected that assumption in Jones, the dissent’s reasoning, which essen-
tially echoes the City’s, is, at best, highly questionable.
                    LAVAN v. CITY OF LOS ANGELES                     10587
or unlawfully unattended dog without implicating the Fourth
Amendment.8

   Indeed, the Supreme Court has recognized protected pos-
sessory interests even in contraband: In United States v.
Jacobsen, for example, the Court found that the government’s
testing of illegal cocaine (which resulted in the destruction of
a portion of the cocaine) was a “seizure” that “affect[ed]
respondents’ possessory interests protected by the [Fourth]
Amendment, since by destroying a quantity of the powder it
converted what had been only a temporary deprivation of pos-
sessory interests into a permanent one.” 466 U.S. at 124-125.
Moreover, the Fourth Amendment protected the cocaine from
unreasonable seizures despite the lack of any reasonable
expectation of privacy in concealing the contraband nature of
the powder. See id. at 123 (“Congress has decided . . . to treat
the interest in ‘privately’ possessing cocaine as illegitimate;
thus governmental conduct that can reveal whether a sub-
stance is cocaine . . . compromises no legitimate privacy inter-
est.”).
  8
    The dissent’s analogy between the factual scenario presented by this
case and that of a government official’s seizure of a traveler’s unattended
bag in an airport terminal or train station is inapt. The City has not chal-
lenged the district court’s clearly correct conclusion that the City’s imme-
diate destruction of Plaintiffs’ unabandoned property was unreasonable.
Even if the City had raised this issue on appeal, however, the dissent’s
suggestion that the government has the same interest in destroying EDARs
and homeless persons’ family photographs and identification papers found
on public sidewalks as it does in destroying suspicious unattended luggage
discovered in transportation hubs fails to recognize the unique nature of
the security risks that exist at airports and train stations. The Fourth
Amendment remains applicable at such transportation hubs; the nature of
the security risks there (and, similarly, at border crossings) gives the gov-
ernment broader leeway in the reasonableness standard. As far as we are
aware, Skid Row has never been the target of a terrorist attack, and the
City makes no argument that the property it destroyed was suspicious or
threatening. And, in any event, the very injunction that the City is chal-
lenging in this appeal expressly allows the City to act immediately to
remove and destroy threats to public health or safety.
10588            LAVAN v. CITY OF LOS ANGELES
   [4] Here, by seizing and destroying Appellees’ unaban-
doned legal papers, shelters, and personal effects, the City
meaningfully interfered with Appellees’ possessory interests
in that property. No more is necessary to trigger the Fourth
Amendment’s reasonableness requirement. Although the dis-
trict court based its holding on a finding that Appellees had
a reasonable expectation of privacy in their seized personal
effects—a finding that is unnecessary to the proper analysis
in this case—it correctly held that the Fourth Amendment’s
protections extend to Appellees’ unabandoned property. The
court therefore applied the proper legal standard for determin-
ing whether Appellees had shown a likelihood of success on
the merits: “The question then becomes whether the City, in
seizing [Appellees’] property, acted reasonably under the
Fourth Amendment.” Lavan, 797 F. Supp. 2d at 1013. Thus,
the district court properly subjected the City’s actions to the
Fourth Amendment’s reasonableness requirement, even if the
City was acting to enforce the prohibitions in LAMC § 56.11.
See Miranda v. City of Cornelius, 429 F.3d at 864 (“We begin
with the premise, apparently not recognized by the Defen-
dants, that the decision to impound pursuant to the authority
of a city ordinance and state statute does not, in and of itself,
determine the reasonableness of the seizure under the Fourth
Amendment . . . .”).

   The district court properly balanced the invasion of Appel-
lees’ possessory interests in their personal belongings against
the City’s reasons for taking the property to conclude that
Appellees demonstrated a strong likelihood of success on the
merits of their claim that by collecting and destroying Appel-
lees’ property on the spot, the City acted unreasonably in vio-
lation of the Fourth Amendment. The district court was
correct in concluding that even if the seizure of the property
would have been deemed reasonable had the City held it for
return to its owner instead of immediately destroying it, the
City’s destruction of the property rendered the seizure unrea-
sonable. See Jacobsen, 466 U.S. at 124-125 (“[A] seizure
lawful at its inception can nevertheless violate the Fourth
                 LAVAN v. CITY OF LOS ANGELES              10589
Amendment because its manner of execution unreasonably
infringes possessory interests protected by the Fourth Amend-
ment’s prohibition on ‘unreasonable seizures.’ ”); see also
San Jose Charter of Hells Angels Motorcycle Club v. San
Jose, 402 F.3d 962, 975 (9th Cir. 2005) (“The destruction of
property by state officials poses as much of a threat, if not
more, to people’s right to be secure in their effects as does the
physical taking of them.”) (internal quotation marks and cita-
tions omitted).

   The City does not—and almost certainly could not—argue
that its summary destruction of Appellees’ family photo-
graphs, identification papers, portable electronics, and other
property was reasonable under the Fourth Amendment; it has
instead staked this appeal on the argument that the Fourth
Amendment simply does not apply to the challenged seizures.
We reject the City’s invitation to impose this unprecedented
limit on the Fourth Amendment’s guarantees.

  B.   The Fourteenth Amendment’s Due Process
       Requirement

   [5] The Fourteenth Amendment provides that no State
shall “deprive any person of life, liberty, or property, without
due process of law.” U.S. CONST. amend. XIV, § 1. “Any
significant taking of property by the State is within the pur-
view of the Due Process Clause.” Fuentes v. Shevin, 407 U.S.
67, 86 (1972). “Application of this prohibition requires the
familiar two-stage analysis: We must first ask whether the
asserted individual interests are encompassed within the Four-
teenth Amendment’s protection of ‘life, liberty or property’;
if protected interests are implicated, we then must decide what
procedures constitute ‘due process of law.’ ” Ingraham v.
Wright, 430 U.S. 651, 672 (1977).

   [6] Let us be clear about the property interest at stake in
this appeal: The district court did not recognize, and we do
not now address, the existence of a constitutionally-protected
10590            LAVAN v. CITY OF LOS ANGELES
property right to leave possessions unattended on public side-
walks. Instead, the district court correctly recognized that this
case concerns the most basic of property interests encom-
passed by the due process clause: Appellees’ interest in the
continued ownership of their personal possessions.

   The City argues that the district court erred in holding that
Appellees’ “personal possessions, perhaps representing every-
thing they own, must be considered ‘property’ for purposes of
. . . due process analysis,” Lavan, 797 F. Supp. 2d at 1016.
The City maintains that “no constitutionally protected prop-
erty interest is implicated by the City’s purported conduct”
because “there is no law establishing an individual’s constitu-
tionally protected property interest in unattended personal
property left illegally on the public sidewalk.” Therefore, the
City contends, no process is required before the City perma-
nently deprives Appellees of their unattended possessions.

   [7] To determine whether Appellees have a protected prop-
erty interest in the continued ownership of their unattended
possessions, we look to “existing rules or understandings that
stem from an independent source such as state law-rules or
understandings.” Board of Regents v. Roth, 408 U.S. 564, 577
(1972), While “[t]he Court has . . . made clear that the prop-
erty interests protected by procedural due process extend well
beyond actual ownership of real estate, chattels, or money,”
this appeal concerns only the core property interest that
derives from actual ownership of chattels. Id. at 571-572. Cal-
ifornia law recognizes the right of ownership of personal
property, a right that is held by “[a]ny person, whether citizen
or alien.” Cal. Civ. Code §§ 655, 663, 671. It is undisputed
that Appellees owned their possessions and had not aban-
doned them; therefore, Appellees maintained a protected
interest in their personal property. Cf. Nevada Dept. of Corr.
v. Greene, 648 F.3d 1014, 1019 (9th Cir. 2011) (“Nevada rec-
ognizes ‘personal property,’ which includes ‘money, goods,
[and] chattels.’ See Nev. Rev. Stat. §§ 10.045, 10.065. As
                 LAVAN v. CITY OF LOS ANGELES             10591
Downs’s typewriter constituted a chattel, Downs had a prop-
erty interest in it.”).

   [8] As we have repeatedly made clear, “[t]he government
may not take property like a thief in the night; rather, it must
announce its intentions and give the property owner a chance
to argue against the taking.” Clement v. City of Glendale, 518
F.3d 1090, 1093 (9th Cir. 2008). This simple rule holds
regardless of whether the property in question is an Escalade
or an EDAR, a Cadillac or a cart. The City demonstrates that
it completely misunderstands the role of due process by its
contrary suggestion that homeless persons instantly and per-
manently lose any protected property interest in their posses-
sions by leaving them momentarily unattended in violation of
a municipal ordinance. As the district court recognized, the
logic of the City’s suggestion would also allow it to seize and
destroy cars parked in no-parking zones left momentarily
unattended.

   Even if Appellees had violated a city ordinance, their
previously-recognized property interest is not thereby elimi-
nated. See Logan v. Zimmerman Brush Co., 455 U.S. 422, 434
(1982) (“[T]he State may not finally destroy a property inter-
est without first giving the putative owner an opportunity to
present his claim of entitlement.”). Even if the City had seized
Appellees’ possessions in accordance with the Fourth Amend-
ment, which it did not, due process requires law enforcement
“to take reasonable steps to give notice that the property has
been taken so the owner can pursue available remedies for its
return.” City of West Covina v. Perkins, 525 U.S. 234, 240
(1999). And even if LAMC § 56.11 provided for forfeiture of
property, which it does not, the City is required to provide
procedural protections before permanently depriving Appel-
lees of their possessions. See Greene, 648 F.3d at 1019 (“An
agency . . . violates the Due Process Clause of the Fourteenth
Amendment when it prescribes and enforces forfeitures of
property ‘[w]ithout underlying [statutory] authority and com-
10592           LAVAN v. CITY OF LOS ANGELES
petent procedural protections.’ ”) (quoting Vance v. Barrett,
345 F.3d 1083, 1090 (9th Cir. 2003)).

   [9] Because homeless persons’ unabandoned possessions
are “property” within the meaning of the Fourteenth Amend-
ment, the City must comport with the requirements of the
Fourteenth Amendment’s due process clause if it wishes to
take and destroy them. See United States v. James Daniel
Good Real Prop., 510 U.S. 43, 48 (1993) (“Our precedents
establish the general rule that individuals must receive notice
and an opportunity to be heard before the Government
deprives them of property.”). The City admits that it failed to
provide any notice or opportunity to be heard for Tony Lavan
and other Appellees before it seized and destroyed their prop-
erty. The City’s decision to forego any process before perma-
nently depriving Appellees of protected property interests is
especially troubling given the vulnerability of Skid Row’s
homeless residents: “For many of us, the loss of our personal
effects may pose a minor inconvenience. However, . . . the
loss can be devastating for the homeless.” Pottinger v. City of
Miami, 810 F. Supp. 1551, 1559 (S.D. Fla. 1992). The City
does not argue, nor could it, that the district court erred in
holding that the City’s “practice of on-the-spot destruction of
seized property . . . . presents an enormous risk of erroneous
deprivation, which could likely be mitigated by certain safe-
guards such as adequate notice and a meaningful opportunity
to be heard.” Lavan, 797 F. Supp. 2d at 1017-18.

   [10] We reject the City’s suggestion that we create an
exception to the requirements of due process for the belong-
ings of homeless persons. The district court did not abuse its
discretion when it found a likelihood of success on Appellees’
Fourteenth Amendment claims, as the City admits it failed
utterly to provide any meaningful opportunity to be heard
before or after it seized and destroyed property belonging to
Skid Row’s homeless population.
                 LAVAN v. CITY OF LOS ANGELES               10593
                     IV.   CONCLUSION

   This appeal does not concern the power of the federal
courts to constrain municipal governments from addressing
the deep and pressing problem of mass homelessness or to
otherwise fulfill their obligations to maintain public health
and safety. In fact, this court would urge Los Angeles to do
more to resolve that problem and to fulfill that obligation. Nor
does this appeal concern any purported right to use public
sidewalks as personal storage facilities. The City has instead
asked us to declare that the unattended property of homeless
persons is uniquely beyond the reach of the Constitution, so
that the government may seize and destroy with impunity the
worldly possessions of a vulnerable group in our society.
Because even the most basic reading of our Constitution pro-
hibits such a result, the City’s appeal is DENIED.



CALLAHAN, Circuit Judge, dissenting:

   I respectfully dissent. I disagree that Plaintiffs are likely to
succeed on the merits of their claims that the City of Los
Angeles (the “City”) violated their protected interests under
the Fourth Amendment and under the due process clause of
the Fourteenth Amendment. The pivotal question under both
Amendments is not whether Plaintiffs had a property interest
in the items seized—they may very well have had such an
interest—but whether that interest is one that society would
recognize as reasonably worthy of protection where the per-
sonal property is left unattended on public sidewalks. Because
under the due process standard, society does not recognize a
property interest in unattended personal property left on pub-
lic sidewalks, the City’s health and safety concerns allow it to
seize and dispose of such property.

   In this case, Plaintiffs left their personal property unat-
tended on the sidewalks. They did so despite the numerous
10594            LAVAN v. CITY OF LOS ANGELES
signs blanketing Skid Row that specifically warned that per-
sonal property found on the sidewalks in violation of the Los
Angeles Municipal Code section 56.11 (the “Ordinance” or
“LAMC § 56.11”) would be seized and disposed of during
scheduled clean-ups. The majority impermissibly stretches
our Fourth Amendment jurisprudence to find that Plaintiffs
had a protected interest in their unattended personal property.
In addition, because Plaintiffs have not demonstrated a pro-
tected property interest, I would reverse the district court’s
ruling that Plaintiffs established a likelihood of success on the
merits of their claim under the Fourteenth Amendment.

                       I.   Background

   In order to combat the problem created by excessive accu-
mulation of unattended personal property on the public side-
walks of the area in downtown Los Angeles commonly
known as “Skid Row,” the City conducts regular and sched-
uled street cleaning in accordance with the Ordinance. The
Ordinance provides that: “No person shall leave or permit to
remain any merchandise, baggage or any article of personal
property upon any parkway or sidewalk.” LAMC § 56.11.
Pursuant to the Ordinance, the City posted approximately 73
signs throughout the Skid Row area warning that street clean-
ing would be conducted Monday through Friday between 8:00
a.m. and 11:00 a.m. and that any unattended property left at
the location in violation of the Ordinance would be disposed
of at the time of clean-up. These signs advised:

    Please take notice that Los Angeles Municipal Code
    section 56.11 prohibits leaving any merchandise,
    baggage or personal property on a public sidewalk.
    The City of Los Angeles has a regular clean-up of
    this area scheduled for Monday through Friday
    between 8:00 and 11:00 am. Any property left at or
    near this location at the time of this clean-up is sub-
    ject to disposal by the City of Los Angeles.
                    LAVAN v. CITY OF LOS ANGELES                     10595
   In expressly providing notice about when the street clean-
ing will take place, the City allows Skid Row residents to pre-
pare ahead of time for the cleaning by making sure that their
personal property is either removed from the sidewalks or is
attended. Additionally, there is a warehouse in Skid Row
open to the public during regular business hours, which is
sponsored by the Business Improvement District in the Cen-
tral Division. This warehouse provides a location for people
to store their personal property free of charge.

   During the scheduled street clean-ups, the City workers and
police escorts make an effort to remove only items that appear
to have been abandoned, such as items that have remained in
the same location for several days or items that pose a health
and safety hazard, including rotting food, human fecal matter,
and drug paraphernalia. Despite these efforts by the City to
balance health and safety concerns with private property con-
cerns, Plaintiffs allege that the City removed and immediately
destroyed personal property that was not permanently aban-
doned but was temporarily left unattended. Plaintiffs claim
that because they are homeless, they have no option but to
leave their personal property unattended on public sidewalks
during the regularly scheduled clean-ups in order to get food,
shower, use the bathroom, obtain medical care and other pri-
vate and government services, and go to work.1 However,
  1
    Although I sympathize with the plight of the homeless and believe that
this is a problem that we must address as a society, a § 1983 action is not
the proper vehicle for addressing this problem. The majority opinion
focuses on the interests of the homeless in Skid Row who leave their prop-
erty unattended and does not acknowledge the interests of the other people
in Skid Row—homeless or otherwise—who must navigate a veritable
maze of biohazards and trash as they go about their daily business. Cer-
tainly, the City is charged with protecting the health and safety of individ-
uals who comply with the law but are forced to live in the unsanitary and
unsafe conditions created by other residents. Those conditions include
human waste, dead animals, and weapons. For example, during a recent
clean-up, the City removed “278 hypodermic needles, 94 syringes, 60
razor blades, 10 knives, 11 items of drug paraphernalia,” and “[t]wo 5-
10596              LAVAN v. CITY OF LOS ANGELES
Plaintiffs do not explain why they cannot make use of the free
public storage warehouse or make arrangements for their
property to be attended during the brief three-hour windows
of scheduled clean-ups.

   On April 5, 2011, Plaintiffs filed their class action com-
plaint against the City under 42 U.S.C. § 1983, alleging viola-
tions of their Fourth and Fourteenth Amendment rights. On
Plaintiffs’ request, the district court then issued a temporary
restraining order (the “TRO”) and ordered the City to show
cause as to why a preliminary and/or permanent injunction
should not issue. On June 23, 2012, the district court issued
the preliminary injunction. In issuing the injunction, the court
made factual findings that the City was removing and dispos-
ing of not only “abandoned” property but also personal prop-
erty that was “unattended but not abandoned.” The district
court found that Plaintiffs were likely to succeed on the merits
of their Fourth and Fourteenth Amendment claims and
enjoined the City from:

     1. Seizing property in Skid Row absent an objec-
     tively reasonable belief that it is abandoned, presents
     an immediate threat to public health or safety, or is
     evidence of a crime, or contraband; and

     2. Absent an immediate threat to public health or
     safety, destruction of said seized property without

gallon buckets of feces.” See Alexandra Zavis, “Nearly 5 tons of trash col-
lected in L.A. skid row sweep,” L.A. Times, July 9, 2012, available at
http://latimesblogs.latimes.com/lanow/2012/07/tons-of-trash-collected-in-
la-skid-row-sweep.html. Although the City does not challenge the district
court’s rulings on the balance of hardships and advancement of the public
interest under Winter, because of the City’s duty to maintain clean and
safe sidewalks, I would find that these factors weigh in the City’s favor.
See Winter v. Natural Res. Def. Council, 555 U.S. 7, 20-21 (2008) (con-
cluding that the public interest, as advanced by the Navy, in conducting
training exercises with active sonar in realistic conditions outweighed the
interest in preventing possible injury to an unknown number of marine
mammals).
                 LAVAN v. CITY OF LOS ANGELES             10597
    maintaining it in a secure location for a period of less
    than 90 days.

The court also directed the City to leave a notice in a promi-
nent place for any property taken on the belief that it is aban-
doned, including advising where the property is being kept
and when it may be claimed by the rightful owner.

  On July 25, 2011, the City timely appealed the district
court’s order granting the preliminary injunction.

                        II.   Analysis

   On appeal, the City does not challenge the district court’s
factual finding that it removes and disposes of personal prop-
erty left unattended, but not abandoned, on the City sidewalks
during its scheduled street cleanings. Although the majority
focuses on the finding that the property was not abandoned,
the fundamental issue is whether Plaintiffs relinquished their
privacy and property interests by leaving their personal prop-
erty unattended on public sidewalks in violation of the Ordi-
nance and in spite of the warning signs.

  A.   Standard of Review

   We review a district court’s decision granting a preliminary
injunction for abuse of discretion. Bay Area Addiction &
Treatment, Inc. v. City of Antioch, 179 F.3d 725, 730 (9th Cir.
1999). “In issuing a preliminary injunction, a district court
abuses its discretion by basing its decision on either an erro-
neous legal standard or clearly erroneous factual findings.”
Walczak v. EPL Prong, Inc., 198 F.3d 725, 730 (9th Cir.
1999). “A district court’s decision is based on an erroneous
legal standard if: (1) the court did not employ the appropriate
legal standards that govern the issuance of a preliminary
injunction; or (2) in applying the appropriate legal standards,
the court misapprehends the law with respect to the underly-
ing issues in the litigation.” Id. (citing Sports Form Inc. v.
10598               LAVAN v. CITY OF LOS ANGELES
United Press International, Inc. 686 F.2d 750, 752 (9th Cir.
1982)).

  B.    Plaintiffs Lacked an Objectively Reasonable Expec-
        tation of Privacy in Their Unattended Personal
        Property under the Fourth Amendment.

    “To invoke Fourth Amendment protection, Plaintiffs must
have both a subjective and an objectively reasonable expecta-
tion of privacy.” Katz, 389 U.S. at 361 (1967). Under Katz,
it is not sufficient to have a property interest. There must also
be an objectively reasonable expectation of privacy in that
property interest. Id. In order to determine whether an expec-
tation of privacy is reasonable, “Katz posits a two-part
inquiry: first, has the individual manifested a subjective
expectation of privacy in the object of the challenged search?
Second, is society willing to recognize that expectation as rea-
sonable?”2 California v. Ciraolo, 476 U.S. 207, 211 (1986).

   No circuit court has expanded the right to be free from
unreasonable searches and seizures to a right to leave unat-
tended personal property on public land in violation of a law
prohibiting that conduct. The few cases that have addressed
similar issues lead to the conclusion that Plaintiffs lacked an
objective expectation of privacy that society recognizes as
reasonable. These cases have consistently held that a person
who unlawfully takes up temporary residence on public prop-
erty without a permit or permission lacks an objectively rea-
sonable expectation of privacy. See, e.g., Church v. Jacobs,
30 F.3d 1332, 1345 (11th Cir. 1994) (“The Constitution does
not confer the right to trespass on public lands. Nor is there
  2
    Plaintiffs, by leaving their personal property on the sidewalks unat-
tended, raise doubts as to whether they “manifested a subjective expecta-
tion of privacy” under the first step of the Katz test. However, the City
does not dispute the district court’s finding that Plaintiffs had a subjective
expectation of privacy in their personal property. Thus, I focus on the sec-
ond step of the Katz test.
                   LAVAN v. CITY OF LOS ANGELES                  10599
any constitutional right to store one’s personal belongings on
public lands.”); United States v. Ruckman, 806 F.2d 1471,
1472 (10th Cir. 1986) (reasoning that a trespasser living in a
cave on federally-owned land did not have an objectively rea-
sonable expectation of privacy); Amezquita v. Hernandez-
Colon, 518 F.2d 8, 11-12 (1st Cir. 1975) (concluding that
squatters who unlawfully camped on public land did not have
an objectively reasonable expectation of privacy for Fourth
Amendment purposes). Further, we have similarly concluded
that a trespasser on private state property did not have an
objectively reasonable expectation of privacy. Zimmerman v.
Bishop Estate, 25 F.3d 784, 787-88 (9th Cir. 1994).

   Plaintiffs attempt to distinguish these cases by reasoning
that they are not squatters or trespassers as they have a right
to occupy the public sidewalks. Plaintiffs do have a right to
use the public sidewalks, but this does not mean that they may
leave personal property unattended on the sidewalk, particu-
larly where the Ordinance prohibits it and multiple signs
expressly warn the public that unattended personal property
“is subject to disposal by the City of Los Angeles.”3 The issue
is not whether Plaintiffs illegally occupied the sidewalks; they
did not. However, like the plaintiffs in Amezquita, Zimmer-
man, and Ruckman, Plaintiffs violated the law. They left their
personal property unattended on the City’s sidewalks, in clear
violation of the City’s Ordinance prohibiting that conduct.
Amezquita, Zimmerman, and Ruckman stand for the proposi-
tion that the unlawfulness of the plaintiffs’ conduct negates
the objective reasonableness of their expectation of privacy.
In other words, by leaving their property unattended in viola-
tion of the City’s Ordinance and in the face of express notice
  3
   Plaintiffs assert that in several instances, the City seized personal
belongings packed neatly in carts and despite the protests of persons on
the scene. Perhaps the City erred in determining that the property was
unattended, and accordingly may face some liability, but this does not
mean that the City may not seize and immediately dispose of materials it
reasonably determines to be unattended.
10600              LAVAN v. CITY OF LOS ANGELES
that their property would be removed during the scheduled
clean-ups, Plaintiffs forfeited any privacy interest that society
recognizes as objectively reasonable.

   Despite this ample case law, the majority finds that Plain-
tiffs did not need to have a reasonable expectation of privacy.
See Maj. Op. at 10584-86. In the majority’s view, the problem
with framing the Fourth Amendment question around whether
the claimant had a “reasonable expectation of privacy” is that
the Supreme Court, in Soldal v. Cook County, 506 U.S. 56, 64
(1992), clarified that Katz did not “snuff[ ] out the previously
recognized protection for property under the Fourth Amend-
ment.” Maj. Op. at 10585. The majority asserts that Katz and
its progeny were meant to expand the Fourth Amendment
analysis to include consideration of privacy rights, in addition
to property rights. Id. at 10584-85.

   Soldal does not support Plaintiffs’ professed expectation of
privacy because Plaintiffs took actions that are, at a minimum,
inconsistent with our society’s reasonable expectations of pri-
vacy. In Soldal, the plaintiff’s mobile home was seized while
it was parked on mobile home park property, but because
there was not yet a judicial order of eviction, it was parked
there legally. Soldal, 506 U.S. at 60, 67-68. Thus, as a matter
of law, the plaintiff there had yet to take any action that might
relinquish his reasonable expectations of privacy. Id. How-
ever, here, Plaintiffs chose to leave their property unattended
on public sidewalks despite being warned that their property
would be seized during the limited hours of regularly sched-
uled street-cleanings. Soldal concerned the seizure of personal
property that was legally parked in a mobile home area;
whereas here, Plaintiffs left their property unattended in viola-
tion of the Ordinance prohibiting them from doing just that.
In doing so, their expectation of privacy diminished below the
level of privacy that society recognizes as reasonable.4
  4
   If the City, in searching unattended personal property on its sidewalks,
discovered illegal drugs or other evidence of criminal activity, the owner
                    LAVAN v. CITY OF LOS ANGELES                     10601
   The importance of determining whether Plaintiffs had an
expectation of privacy that society recognizes as reasonable
was recently reaffirmed by the Supreme Court in United
States v. Jones: “We have embodied that preservation of past
rights in our very definition of ‘reasonable expectation of pri-
vacy’ which we have said to be an expectation ‘that has a
source outside of the Fourth Amendment, either by reference
to concepts of real or personal property law or to understand-
ings that are recognized and permitted by society.’ ” 132 S.
Ct. 945, 951 (2012) (quoting Minnesota v. Carter, 525 U.S.
83, 88 (1998)). In other words, the Supreme Court confirmed
that the question whether a property-owner’s professed expec-
tation of privacy is reasonable is closely related to the ques-
tion whether the expectation is one that society is willing to
recognize as reasonable. See id.

   The Supreme Court clarified in Jones that while individuals
have a protected property interest in their personal property,
the interest still must be “recognized and permitted by soci-
ety.” See Jones 132 S. Ct. at 949-52. The interests recognized
by society as valid do not include unattended personal items
left on public property in violation of the law. The majority
is concerned that if a “[v]iolation of a City ordinance [ ] viti-
ate[s] the Fourth Amendment’s protection of one’s property,”
then “the government could seize and destroy any illegally
parked car or unlawfully unattended dog without implicating
the Fourth Amendment.”5 Maj. Op. at 10586-87. The more

of the property would not likely succeed in a motion to have the evidence
suppressed in a criminal prosecution. Cf. California v. Greenwood, 486
U.S. 35, 40 (1988) (holding that there was no reasonable expectation of
privacy in the contents of plastic garbage bags left on or at the side of a
public street).
   5
     The majority does not really argue that a City may not seize an ille-
gally parked car or an unlawfully unattended dog. Thus, it would appear
that the majority’s real concern is not with the constitutionality of the
City’s seizure of the unattended personal property but with the disposal of
the property. Indeed, the district court’s injunction allows the City to con-
10602               LAVAN v. CITY OF LOS ANGELES
apt comparison is leaving an unattended bag in the airport ter-
minal or a train station, where travelers are warned that such
unattended personal property may be immediately seized and
destroyed.6 In the hypothetical of an illegally parked vehicle,
there is no warning that the vehicle, in addition to being tick-
eted and towed, will be destroyed. Here, just as in the airport
hypothetical, the City has a legitimate interest in immediately
destroying personal property left on the streets rather than
storing it for health and safety reasons.7 Unfortunately, in
light of the incidents of domestic terrorism, the City must be
concerned with potential dangers arising from a cart, box,

tinue to seize property where it has “an objectively reasonable belief that
it is abandoned.” But it is difficult for the City to determine whether per-
sonal items are unattended or abandoned. Furthermore, legitimate con-
cerns for public safety and health require that the City search and remove
unattended property on its public sidewalks. I would hold that the fact that
a cart is apparently unattended on a public sidewalk where warning signs
are prominently displayed allows the City to search and seize the property.
  6
    Much like the cases involving unattended baggage in train stations and
airports, the City has an interest in removing carts, bags, and other con-
tainers from its sidewalks that may conceal bombs, weapons, biohazards,
or drugs. See, e.g., United States v. Gault, 92 F.3d 990, 992 (10th Cir.
1996) (reasoning that the defendant’s “expectation was not objectively
reasonable” where he “left his bag unattended, with no one there to watch
it or to protect it from being kicked or lifted”).
  7
    The City states that the “accumulation of things presents significant
health and safety problems” and bio-hazardous materials “draw rats and
breeds disease.” Plaintiffs do not dispute this fact. While the majority
notes that Plaintiffs’ carts might have contained personal identification
documents, medications, cell phones, and other important personal items
(See Maj. Op. at 10578-79), these items—when they exist—are often
commingled with soiled clothing, dead animals, drug paraphernalia, and
other hazardous materials, which pose health and safety problems. It is
unduly burdensome on the City workers to have to separate out the poten-
tial health and safety hazards from the non-hazardous items. Additionally,
the majority seems to suggest that the City may not even open bags or
containers to determine whether they contain hazardous materials.
                    LAVAN v. CITY OF LOS ANGELES                     10603
bag, or other container left unattended in a public place as
they could easily contain bombs, weapons, or bio-hazards.8

   Accordingly, following Jones, this case turns on society’s
notions of expectations of privacy. Cf. Jones, 132 S. Ct. at
951. Common sense and societal expectations suggest that
when people leave their personal items unattended in a public
place, they understand that they run the risk of their belong-
ings being searched, seized, disturbed, stolen, or thrown
away. In other words, their expectation of privacy in that
property is not one that “society [is] willing to recognize . . .
as reasonable.” Ciraolo, 476 U.S. at 211. Thus, even if Plain-
tiffs maintained a subjective expectation of privacy in their
property despite having left it unattended on the public side-
walk, the risks to society are too great to recognize the expec-
tation as reasonable. Accordingly, because the district court
misapprehended the law, its ruling should be vacated.

  C.    Plaintiffs Did Not Have a Property Interest in their
        Unattended Personal Property Under the
        Fourteenth Amendment.

   The Supreme Court has set forth a two-part test for analyz-
ing a due process claim: “We must first ask whether the
asserted individual interests are encompassed within the Four-
teenth Amendment’s protection of ‘life, liberty or property’;
if protected interests are implicated, we then must decide what
procedures constitute ‘due process of law.’ ” Ingraham v.
Wright, 430 U.S. 651, 672 (1977). I agree with the City that
  8
    The majority brushes off the City’s concerns, reasoning that allowing
the City to dispose of unattended personal items on its sidewalks would
mean that “the government could seize and destroy any illegally parked
car.” Maj. Op. at 10586-87, n.8. However, the same health and safety con-
cerns necessitating the immediate destruction of unattended personal prop-
erty on the sidewalks do not arise with an illegally parked car.
Additionally, society still recognizes an ongoing property interest in an
illegally parked car that it does not recognize in unattended personal items
left on public sidewalks. Thus, the majority’s example is a straw man.
10604            LAVAN v. CITY OF LOS ANGELES
“because no constitutionally protected property interest is
implicated by the City’s purported conduct, the district court
should never have addressed the second step of the due pro-
cess analysis.”

  Property interests “are created and their dimensions are
defined by existing rules or understandings that stem from an
independent source such as state law—rules or understand-
ings that secure certain benefits and that support claims of
entitlement to those benefits.” Bd. of Regents v. Roth, 408
U.S. 564, 577 (1972). In this way, the first step of the due pro-
cess inquiry is very similar to the second inquiry of the Fourth
Amendment test. The City does not dispute that Plaintiffs had
a protected property interest in the personal property itself.
The question is whether the Plaintiffs’ actions in leaving their
personal property unattended in a public place altered their
property interest to one that society does not accept as reason-
able. While this is a novel question of law, we are not wholly
without guidance on this question.

   Much like the objective reasonableness analysis under the
Fourth Amendment inquiry, protected property interests under
the due process inquiry “are defined by existing rules or
understandings” of our society, and “unilateral expecta-
tion[s]” are insufficient to create a protected interest. See Bd.
of Regents, 408 U.S. at 577. There is thus an objective ele-
ment to the standard. However, the majority has not identified
“an existing rule or law creating or defining this protected
property interest.” See id. The Eleventh Circuit has held that
there is no “constitutional right to store one’s personal
belongings on public lands” regardless of subjective expecta-
tions. Church, 30 F.3d at 1345. Similarly, in this case, there
do not appear to be any “existing rules or understandings” that
provide Plaintiffs with an objectively protected interest that
allows them to leave their belongings unattended on public
sidewalks, even if temporarily.

  California Penal Code section 647c provides that cities
have the power to “regulate conduct upon a street, sidewalk,
                    LAVAN v. CITY OF LOS ANGELES                      10605
or other place or in a place open to the public.” Although this
law is not definitive, it does suggest that California’s “existing
rules or understandings” weigh in favor of the City. See Bd.
of Regents, 408 U.S. at 577. This is particularly the case
where, as here, the preliminary injunction effectively prevents
the City from carrying out its normal function of cleaning its
sidewalks without risking legal liability. The courts should be
reluctant to find a protected property interest where, as here,
the result has far-sweeping implications for cities across the
country, including their basic responsibility for public health
and safety. This is precisely why the Supreme Court has cau-
tioned that “the range of interests protected by procedural due
process is not infinite,” and has instructed the lower courts to
focus on whether the property interest in question is recog-
nized by “existing rules or understandings.” Bd. of Regents,
408 U.S. at 570-71, 577. Also, Plaintiffs’ claim that they
maintain a property interest in personal property left unat-
tended on public sidewalks is undercut by the fact that any
citizen walking by the property could disturb or remove it.

   Ultimately, Plaintiffs have not met their burden of citing
any “existing rules or understandings” beyond their own “uni-
lateral expectation[s]” to support their claim that they had a
protected property interest in their unattended personal items.
Cf. Bd. of Regents, 408 U.S. at 577. Thus, under Board of
Regents, they have not demonstrated a protected property
interest warranting the second step in the due process analy-
sis. Cf. Ingraham, 430 U.S. at 672. Because Plaintiffs’ claim
fails at the first step of the due process inquiry, I would
reverse the district court’s ruling that Plaintiffs are likely to
succeed on the merits of their Fourteenth Amendment claim.9
  9
    I would find that Plaintiffs have not demonstrated a property interest
subject to Fourteenth Amendment protection. However, even if there were
such an interest, the breadth of the district court’s order requiring the City
to leave notices every time property is seized and to store the property for
90 days is troublesome. First, as property that is seized is unattended on
a public sidewalk, it is not clear how the City can leave notices. The direc-
10606              LAVAN v. CITY OF LOS ANGELES
                          III.   Conclusion

   The majority has “misapprehend[ed] the law with respect
to the underlying issues in the litigation.”10 Cf. Walczak, 198
F.3d at 730. The Fourth Amendment does not protect unat-
tended personal property left on public sidewalks because the
owners, by leaving their property unattended, have relin-
quished their objectively reasonable expectation of privacy in
the property. Moreover, under both the second inquiry under
Katz and the first step of the Fourteenth Amendment analysis,
Plaintiffs’ actions in leaving their personal property unat-
tended in a public place reduced their interest in that property
to one not within our existing societal rules and understand-
ings. Whatever privacy or property interest Plaintiffs may
have had in the property lost social recognition when the
property was left unattended on the public sidewalks. More-
over, because Plaintiffs lack a protected property interest in
their unattended personal items, I would not reach the second
step of the due process analysis. Because society does not rec-
ognize Plaintiffs’ alleged privacy and property interests as
reasonable, I dissent.




tion to do so comes close to being an order to litter. Second, there is no
explanation for why the City is compelled to store the property for 90 days
rather than a week or some other length of time. These provisions appear
to be burdensome to the City and unnecessary to the injunction’s goal of
preserving personal property for the owners to collect within a reasonable
time.
   10
      Were this case remanded, the district court would have to also care-
fully consider the balance of hardships and advancement of the public
interest under Winter, 555 U.S. at 20-21.